Citation Nr: 0944884	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a chronic low back 
disorder. 

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
July 1969. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan Puerto Rico. 

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In-service low back complaint resolved without chronic 
residuals; low back symptomatology was not identified for 
many years after service.  A current lumbar strain is 
unrelated to service. 


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active duty service. 38 U.S.C.A. §§ 1110, 5103 (a), 5103A, 
5107(b) (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009). 

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2009). Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2009).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service treatment records show that the Veteran was seen on 
one occasion for low back complaints in January 1968. The 
assessment was viral syndrome. His separation examination in 
July 1969 showed his spine was normal on clinical evaluation. 
Therefore, no chronic low back disorder was noted in service.

After service, VA outpatient treatment records showed that 
the Veteran was seen in July 2002 with a history of chronic 
back pain of 10 years duration.  This is the first incident 
of recorded symptomatology related to a low back disorder, 
occurring many years after discharge.  Therefore, the medical 
evidence does not reflect continuity of symptomatology. 

Subsequently, a February 2003 high resolution CT scan of the 
lumbosacral spine indicated an impression of a small central 
bulging disc at L4-L5 indenting the cal sac, diffuse facet 
joint degenerative changes, and degenerative changes in the 
sacroiliac joints, more prominent on the left side.

In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's statements asserting 
continuity of symptoms.  Specifically, in March 2004, he 
stated that he had chronic back pain beginning 20 to 30 years 
prior to the examination, dating the onset to the mid-1970s 
to mid-1980s.  The assessment was chronic low back pain.  

	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  As noted 
above, he has indicated that he continued to experience 
symptoms relating to the low back 20 to 30 years prior to his 
March 2004 examination. 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995). The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	
	First, the Board emphasizes the gap between the Veteran's 
discharge from active duty service (1969) and first reported 
symptoms of low back pain (2002). As such, the evidence does 
not support the claim based on continuity of symptomatology. 
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

	Moreover, the Board finds that the Veteran's reported history 
of continued low back complaints since active service is 
inconsistent with the other evidence of record. Indeed, while 
he stated that his low back complaints began in service, the 
Board emphasizes that the separation examination was absent 
of any chronic complaints. 
	
	Further, the Veteran dates onset of symptoms to different 
times.  Specifically, in one examination report, in 2004, he 
stated that he had the low back complaints, beginning 20 to 
30 years ago. In another VA report in 2002, he stated that 
the back complaints were of 10 years duration.  These 
inconsistencies weigh against his assertions of continuity.  
Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).
	
	In addition, when the Veteran sought to establish medical 
care in 2002, he did not report that his low back 
symptomatology was related to service or that it was of 
longstanding duration.  In fact, he noted a 10-year history 
of back problems.  He did not claim that his disorder was of 
long-standing duration until he filed his claim.  Even 
accepting his statements regarding the longest dates of onset 
(a 10-year range of 20 to 30 years ago) dates the onset to 
several years after service separation.  His silence, when 
otherwise reporting his past medical history constitutes 
negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements). Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints. In this case, there is simply no 
competent evidence of record causally relating the Veteran's 
low back complaints and related symptomatology to active 
service.  Of note, no medical care provider has established 
such a relationship.

Thus, the requirement necessary to establish a medical nexus 
for service connection for the low back disorder has not been 
met. Accordingly, the Board finds that a grant of direct 
service connection for a low back disorder is not warranted.

The Board has also considered the Veteran's statements 
asserting a nexus between his claim and active duty service. 
While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, degenerative 
joint disease is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis. 

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file. Here, the Board attaches greater probative 
weight to the clinical findings than to his statements. See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter. The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence. Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in March 2009. Additionally, there is 
no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection. Any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claim. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination should be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO has obtained his service treatment records.  Next, 
private treatment records and VA treatment records were 
submitted on behalf of the claim. Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim. 

Moreover, the Board finds that a VA examination is not 
warranted. Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, the absence 
of identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic low back disorder is denied. 




REMAND

The Veteran claims entitlement to service connection for PTSD 
based upon his service in Vietnam. Primarily due to a change 
in law announced by the U.S. Court of Appeals for Veterans 
Claims (Court), this matter must be remanded. Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

In Clemons, the Court held in part that the application for 
service connection must be read broadly by VA adjudicators to 
encompass any diagnoses reasonably within the scope of the 
claimed specific disability. The Court noted that "multiple 
medical diagnoses or diagnoses that differ from the claimed 
condition do not necessarily represent wholly separate 
claims," and that because a lay claimant is only competent to 
report symptoms and not diagnoses, VA must consider the claim 
for disabilities reasonably raised by the description of the 
claimant's symptoms. Clemons, 23 Vet. App. at 6-7.

Such is the case here. Although the Veteran is diagnosed as 
having PTSD, the record developed since the inception of the 
claim indicates the Veteran's continuing report of and 
diagnosis of major depression, a mood disorder, and an 
adjustment disorder.

Additionally, in an October 2004 VA psychiatric examination, 
it is noted that his private psychiatrist diagnosed PTSD and 
also evaluated him for Social Security Administration (SSA) 
disability benefits, which he was later granted. However, the 
SSA records are not in the claims file, and VA has a 
statutory duty to obtain these records. 38 U.S.C.A. § 
5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); see 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992). These records should 
be obtained on remand. See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

Accordingly, this case is REMANDED for the following actions:

1. Obtain VA clinical records from the 
VAMC Sand Juan for the period from 
November 2008 to the present.

2.  Obtain from the SSA a copy of its 
decision regarding the veteran's claim 
for SSA disability benefits, as well as 
the medical records relied upon in that 
decision. Associate those records with 
the claims folder. 

3. Contact the Veteran and ascertain if 
he has any further information to provide 
regarding his claimed stressor that he 
has not previously provided to VA. 

If and only if he is found to have served 
in combat or he presents additional 
stressor(s) that have been corroborated, 
schedule him for a psychiatric 
examination, specifically notifying the 
examining physician of stressor 
corroboration. After conducting any 
appropriate interviews and clinical 
testing, the examiner is asked to respond 
to the following:

(a) Does the Veteran have PTSD caused by 
active duty service resulting from a 
verified experience occurring during 
service - i.e., if the examiner diagnoses 
PTSD, the examiner is asked to state the 
specific corroborated stressor event or 
events experienced during service 
pursuant to the diagnostic criteria set 
forth in the DSM-IV. 

 (b) Does the Veteran have any mental 
disorder (other than PTSD) to include a 
depressive disorder, or mood disorder, 
which was caused by active duty service.

(c) In stating his or her opinions, the 
examiner must state the medical basis for 
any opinion expressed, including with 
specific reference to the DSM IV. If the 
examiner is unable to state an opinion 
without a resort to speculation, he or 
she should so state.

4. Thereafter, readjudicate the issue of 
service connection for acquired 
psychiatric disorder, to include PTSD. 
Ensure that all directed factual and 
medical development as noted above is 
completed. 

In the event that the examination reports 
do not contain sufficient detail, take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. 

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative, should be 
provided with an appropriate Supplemental 
Statement of the Case, and should be 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


